Citation Nr: 0914653	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-06 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran failed, without apparent cause, to appear for a 
scheduled hearing in March 2009.  Therefore, his request for 
a Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Hepatitis C was not present in service and is not 
otherwise related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in August 2003 and March 2005.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).



Hepatitis C

In this case, the Veteran's service treatment records are 
negative for any signs, symptoms, or diagnoses of hepatitis 
C.  Service personnel records show that the Veteran's 
military occupational specialties were pioneer and engineer 
equipment mechanic.

A VA treatment note from August 1998 reveals that the Veteran 
tested positive for hepatitis C antibodies.  It was noted at 
the time that he had a history of alcohol and cocaine abuse.  
Additional VA outpatient treatment records reflect that the 
Veteran had a history of multi-substance abuse.  In 
June 2003, the Veteran reported to a VA examiner that he had 
no intravenous drug abuse, unprotected sex, or blood 
transfusions.

In June 2003, the Veteran stated that he contracted hepatitis 
C through exposure to bloody bodies he handled as a grave 
registrar in Vietnam.

The Veteran reported to the RO in August 2003 that he had 
used intravenous drugs while in Vietnam.  He also admitted to 
using intranasal cocaine and high-risk sexual activity while 
in Vietnam and stateside.  He indicated that he had received 
tattoos while overseas, and he said he had shared razor 
blades while in Vietnam.  He also stated that he was exposed 
to contaminated blood and fluids while in Vietnam.

On VA examination in September 2003, the Veteran reported 
that he had used heroin, cocaine, and marijuana while in 
Vietnam.  He also said he received tattoos and had 
unprotected sex in Vietnam.  The examiner ordered a 
quantitative HCV viral load test.  After receiving the 
results of the viral load test and a liver/spleen scan, the 
examiner confirmed a diagnosis of active hepatitis C.  The 
examiner opined that:

In my opinion the hepatitis C in this 
patient is not due to risk factors 
during military service.  I do not think 
he contracted this hepatitis during the 
service.  It is more likely than not 
that his Hepatitis c was contracted at a 
later time after service due to 
patient's continued use of drugs.  This 
is suggested because patient's liver 
seems to be intact by liver chemistries 
as well as per Liver spleen scan.  In 
addition he used alcohol for a long time 
and if he had had hepatitis C since the 
service he would have more liver 
disease.  The fact he does not have the 
findings of chronic liver disease like 
prolonged pt (prothrombin time), ascites 
and or low albumin as well as an 
abnormal liver spleen scan point to a 
more recent infection (much later than 
his service time).

In his VA form 9 submitted in March 2005, the Veteran said 
that while in Vietnam, he was assigned to handle dead 
veterans.  He said he was exposed to their feces and blood, 
and he stated that was how he contracted hepatitis C.

Based on the evidence of record, the Board finds that the 
Veteran's presently-diagnosed hepatitis C was not caused or 
aggravated by his active service.  In this matter, the Board 
finds the opinion of the September 2003 VA examiner 
persuasive.  The examiner reviewed the claims file and the 
Veteran's claimed risk factors.  As reported above, the 
examiner provided adequate reasons and bases for the opinion 
expressed.  The examiner opined that the Veteran's hepatitis 
C was not related to his active service.  Without 
persuasive, competent evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury, service connection cannot be granted.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to the veteran's own contentions that his 
hepatitis C was caused during his active duty, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that hepatitis 
C was caused by service that ended in 1972.  In this case, 
when the Veteran's service treatment records (which are 
negative for any signs, symptoms, or diagnoses of hepatitis 
C), and his post-service treatment records are considered 
(which indicate that the Veteran's hepatitis C is not a 
result of his active service [see VA examination report from 
September 2003]), the Board finds that the medical evidence 
outweighs the Veteran's contentions that he has hepatitis C 
that is related to his service.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


